Cite as: 580 U. S. ____ (2017)           1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
RAY WHITE, ET AL. v. DANIEL T. PAULY, AS PERSONAL 

   REPRESENTATIVE OF THE ESTATE OF SAMUEL 

           PAULY, DECEASED ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE TENTH CIRCUIT

              No. 16–67. Decided January 9, 2017


   PER CURIAM.
   This case addresses the situation of an officer who—
having arrived late at an ongoing police action and having
witnessed shots being fired by one of several individuals
in a house surrounded by other officers—shoots and kills
an armed occupant of the house without first giving a
warning.
   According to the District Court and the Court of Ap-
peals, the record, when viewed in the light most favorable
to respondents, shows the following. Respondent Daniel
Pauly was involved in a road-rage incident on a highway
near Santa Fe, New Mexico. 814 F.3d 1060, 1064–1065
(CA10 2016). It was in the evening, and it was raining.
The two women involved called 911 to report Daniel as a
“ ‘drunk driver’ ” who was “ ‘swerving all crazy.’ ” Id., at
1065. The women then followed Daniel down the high-
way, close behind him and with their bright lights on.
Daniel, feeling threatened, pulled his truck over at an off-
ramp to confront them. After a brief, nonviolent encoun-
ter, Daniel drove a short distance to a secluded house
where he lived with his brother, Samuel Pauly.
   Sometime between 9 p.m. and 10 p.m., Officer Kevin
Truesdale was dispatched to respond to the women’s 911
call. Truesdale, arriving after Daniel had already left the
scene, interviewed the two women at the off-ramp. The
women told Truesdale that Daniel had been driving reck-
lessly and gave his license plate number to Truesdale.
2                     WHITE v. PAULY

                         Per Curiam

The state police dispatcher identified the plate as being
registered to the Pauly brothers’ address.
   After the women left, Officer Truesdale was joined at
the off-ramp by Officers Ray White and Michael Mariscal.
The three agreed there was insufficient probable cause to
arrest Daniel. Still, the officers decided to speak with
Daniel to (1) get his side of the story, (2) “ ‘make sure
nothing else happened,’ ” and (3) find out if he was intoxi-
cated. Id., at 1065. The officers split up. White stayed at
the off-ramp in case Daniel returned. Truesdale and
Mariscal drove in separate patrol cars to the Pauly broth-
ers’ address, less than a half mile away. Record 215.
Neither officer turned on his flashing lights.
   When Officers Mariscal and Truesdale arrived at the
address they had received from the dispatcher, they found
two different houses, the first with no lights on inside and
a second one behind it on a hill. Id., at 217, 246. Lights
were on in the second one. The officers parked their cars
near the first house. They examined a vehicle parked near
that house but did not find Daniel’s truck. Id., at 310.
   Officers Mariscal and Truesdale noticed the lights on in
the second house and approached it in a covert manner to
maintain officer safety. Both used their flashlights in an
intermittent manner. Truesdale alone turned on his
flashlight once they got close to the house’s front door.
Upon reaching the house, the officers found Daniel’s
pickup truck and spotted two men moving around inside
the residence. Truesdale and Mariscal radioed White, who
left the off-ramp to join them.
   At approximately 11 p.m., the Pauly brothers became
aware of the officers’ presence and yelled out “ ‘Who are
you?’ ” and “ ‘What do you want?’ ” 814 F.3d, at 1066. In
response, Officers Mariscal and Truesdale laughed and
responded: “ ‘Hey, (expletive), we got you surrounded.
Come out or we’re coming in.’ ” Ibid. Truesdale shouted
once: “ ‘Open the door, State Police, open the door.’ ” Ibid.
                  Cite as: 580 U. S. ____ (2017)            3

                           Per Curiam

Mariscal also yelled: “ ‘Open the door, open the door.’ ”
Ibid.
   The Pauly brothers heard someone yelling, “ ‘We’re
coming in. We’re coming in.’ ” Ibid. Neither Samuel nor
Daniel heard the officers identify themselves as state
police. Record 81–82. The brothers armed themselves,
Samuel with a handgun and Daniel with a shotgun. One
of the brothers yelled at the police officers that “ ‘We have
guns.’ ” 814 F.3d, at 1066. The officers saw someone run
to the back of the house, so Officer Truesdale positioned
himself behind the house and shouted “ ‘Open the door,
come outside.’ ” Ibid.
   Officer White had parked at the first house and was
walking up to its front door when he heard shouting from
the second house. He half-jogged, half-walked to the
Paulys’ house, arriving “just as one of the brothers said:
‘We have guns.’ ” Ibid.; see also Civ. No. 12–1311 (D NM,
Feb. 5, 2014), App. to Pet. for Cert. 75–78. When White
heard that statement, he drew his gun and took cover
behind a stone wall 50 feet from the front of the house.
Officer Mariscal took cover behind a pickup truck.
   Just “a few seconds” after the “We have guns” state-
ment, Daniel stepped part way out of the back door and
fired two shotgun blasts while screaming loudly. 814
F.3d, at 1066–1067. A few seconds after those shots,
Samuel opened the front window and pointed a handgun
in Officer White’s direction. Officer Mariscal fired imme-
diately at Samuel but missed. “ ‘Four to five seconds’ ”
later, White shot and killed Samuel. Id., at 1067.
   The District Court denied the officers’ motions for sum-
mary judgment, and the facts are viewed in the light most
favorable to the Paulys. Mullenix v. Luna, 577 U. S. ___,
___, n. (2015) (per curiam) (slip op., at 2, n.). Because this
case concerns the defense of qualified immunity, however,
the Court considers only the facts that were knowable to
the defendant officers. Kingsley v. Hendrickson, 576 U.S.
4                     WHITE v. PAULY

                         Per Curiam

___, ___ (2015) (slip op., at 9).
   Samuel’s estate and Daniel filed suit against, inter alia,
Officers Mariscal, Truesdale, and White. One of the
claims was that the officers were liable under Rev. Stat.
§1979, 42 U.S. C. §1983, for violating Samuel’s Fourth
Amendment right to be free from excessive force. All three
officers moved for summary judgment on qualified immun-
ity grounds. White in particular argued that the Pauly
brothers could not show that White’s use of force vio-
lated the Fourth Amendment and, regardless, that Sam-
uel’s Fourth Amendment right to be free from deadly
force under the circumstances of this case was not clearly
established.
   The District Court denied qualified immunity. A di-
vided panel of the Court of Appeals for the Tenth Circuit
affirmed. As to Officers Mariscal and Truesdale, the court
held that “[a]ccepting as true plaintiffs’ version of the
facts, a reasonable person in the officers’ position should
have understood their conduct would cause Samuel and
Daniel Pauly to defend their home and could result in the
commission of deadly force against Samuel Pauly by Of-
ficer White.” 814 F.3d, at 1076. The panel majority
analyzed Officer White’s claim separately from the other
officers because “Officer White did not participate in the
events leading up to the armed confrontation, nor was he
there to hear the other officers ordering the brothers to
‘Come out or we’re coming in.’ ” Ibid. Despite the fact that
“Officer White . . . arrived late on the scene and heard only
‘We have guns’ . . . before taking cover behind a stone
wall,” the majority held that a jury could have concluded
that White’s use of deadly force was not reasonable. Id.,
at 1077, 1082. The majority also decided that this rule—
that a reasonable officer in White’s position would believe
that a warning was required despite the threat of serious
harm—was clearly established at the time of Samuel’s
death. The Court of Appeals’ ruling relied on general
                  Cite as: 580 U. S. ____ (2017)              5

                           Per Curiam

statements from this Court’s case law that (1) “the reason-
ableness of an officer’s use of force depends, in part, on
whether the officer was in danger at the precise moment
that he used force” and (2) “if the suspect threatens the
officer with a weapon[,] deadly force may be used if neces-
sary to prevent escape, and if[,] where feasible, some
warning has been given.” Id., at 1083 (citing, inter alia,
Tennessee v. Garner, 471 U.S. 1 (1985), and Graham v.
Connor, 490 U.S. 386 (1989); emphasis deleted; internal
quotation marks and alterations omitted). The court
concluded that a reasonable officer in White’s position
would have known that, since the Paulys could not have
shot him unless he moved from his position behind a stone
wall, he could not have used deadly force without first
warning Samuel Pauly to drop his weapon.
  Judge Moritz dissented, contending that the “majority
impermissibly second-guesses” Officer White’s quick
choice to use deadly force. 814 F.3d, at 1084. Judge
Moritz explained that the majority also erred by defining
the clearly established law at too high a level of generality,
in contravention of this Court’s precedent.
   The officers petitioned for rehearing en banc, which 6 of
the 12 judges on the Court of Appeals voted to grant. In a
dissent from denial of rehearing, Judge Hartz noted that
he was “unaware of any clearly established law that sug-
gests . . . that an officer . . . who faces an occupant pointing
a firearm in his direction must refrain from firing his
weapon but, rather, must identify himself and shout a
warning while pinned down, kneeling behind a rock wall.”
817 F.3d 715, 718 (CA10 2016). Judge Hartz expressed
his hope that “the Supreme Court can clarify the govern-
ing law.” Id., at 719.
  The officers petitioned for certiorari. The petition is now
granted, and the judgment is vacated: Officer White did
not violate clearly established law on the record described
by the Court of Appeals panel.
6                      WHITE v. PAULY

                          Per Curiam

    Qualified immunity attaches when an official’s conduct
“ ‘does not violate clearly established statutory or constitu-
tional rights of which a reasonable person would have
known.’ ” Mullenix v. Luna, 577 U. S., at ___–___ (slip op.,
at 4–5). While this Court’s case law “ ‘do[es] not require a
case directly on point’ ” for a right to be clearly established,
“ ‘existing precedent must have placed the statutory or
constitutional question beyond debate.’ ” Id., at ___ (slip
op., at 5). In other words, immunity protects “ ‘all but the
plainly incompetent or those who knowingly violate the
law.’ ” Ibid.
    In the last five years, this Court has issued a number of
opinions reversing federal courts in qualified immunity
cases. See, e.g., City and County of San Francisco v.
Sheehan, 575 U. S. ___, ___, n. 3 (2015) (slip op., at 10, n.3)
(collecting cases). The Court has found this necessary
both because qualified immunity is important to “ ‘society
as a whole,’ ” ibid., and because as “ ‘an immunity from
suit,’ ” qualified immunity “ ‘is effectively lost if a case is
erroneously permitted to go to trial,’ ” Pearson v. Callahan,
555 U.S. 223, 231 (2009).
    Today, it is again necessary to reiterate the longstand-
ing principle that “clearly established law” should not be
defined “at a high level of generality.” Ashcroft v. al-Kidd,
563 U.S. 731, 742 (2011). As this Court explained dec-
ades ago, the clearly established law must be “particular-
ized” to the facts of the case. Anderson v. Creighton, 483
U.S. 635, 640 (1987). Otherwise, “[p]laintiffs would be
able to convert the rule of qualified immunity . . . into a
rule of virtually unqualified liability simply by alleging
violation of extremely abstract rights.” Id., at 639.
    The panel majority misunderstood the “clearly estab-
lished” analysis: It failed to identify a case where an of-
ficer acting under similar circumstances as Officer White
was held to have violated the Fourth Amendment. In-
stead, the majority relied on Graham, Garner, and their
                 Cite as: 580 U. S. ____ (2017)           7

                          Per Curiam

Court of Appeals progeny, which—as noted above—lay out
excessive-force principles at only a general level. Of
course, “general statements of the law are not inherently
incapable of giving fair and clear warning” to officers,
United States v. Lanier, 520 U.S. 259, 271 (1997), but “in
the light of pre-existing law the unlawfulness must be
apparent,” Anderson v. Creighton, supra, at 640. For that
reason, we have held that Garner and Graham do not
by themselves create clearly established law outside
“an obvious case.” Brosseau v. Haugen, 543 U.S. 194,
199 (2004) (per curiam); see also Plumhoff v. Rickard,
572 U. S. ___, ___ (2014) (slip op., at 13) (emphasiz-
ing that Garner and Graham “are ‘cast at a high level of
generality’ ”).
   This is not a case where it is obvious that there was a
violation of clearly established law under Garner and
Graham. Of note, the majority did not conclude that
White’s conduct—such as his failure to shout a warning—
constituted a run-of-the-mill Fourth Amendment violation.
Indeed, it recognized that “this case presents a unique set
of facts and circumstances” in light of White’s late arrival
on the scene. 814 F.3d, at 1077. This alone should have
been an important indication to the majority that White’s
conduct did not violate a “clearly established” right.
Clearly established federal law does not prohibit a reason-
able officer who arrives late to an ongoing police action in
circumstances like this from assuming that proper proce-
dures, such as officer identification, have already been
followed. No settled Fourth Amendment principle re-
quires that officer to second-guess the earlier steps al-
ready taken by his or her fellow officers in instances like
the one White confronted here.
   On the record described by the Court of Appeals, Officer
White did not violate clearly established law. The Court
notes, however, that respondents contend Officer White
arrived on the scene only two minutes after Officers
8                     WHITE v. PAULY

                         Per Curiam

Truesdale and Mariscal and more than three minutes
before Daniel’s shots were fired. On the assumption that
the conduct of Officers Truesdale and Mariscal did not
adequately alert the Paulys that they were police officers,
respondents suggest that a reasonable jury could infer
that White witnessed the other officers’ deficient perfor-
mance and should have realized that corrective action was
necessary before using deadly force. Brief in Opposition
11, 22, n. 5. This Court expresses no position on this
potential alternative ground for affirmance, as it appears
that neither the District Court nor the Court of Appeals
panel addressed it. The Court also expresses no opinion
on the question whether this ground was properly pre-
served or whether—in light of this Court’s holding today—
Officers Truesdale and Mariscal are entitled to qualified
immunity.
  For the foregoing reasons, the petition for certiorari is
granted; the judgment of the Court of Appeals is vacated;
and the case is remanded for further proceedings con-
sistent with this opinion.
                                           It is so ordered.
                 Cite as: 580 U. S. ____ (2017)            1

                    GINSBURG, J., concurring

SUPREME COURT OF THE UNITED STATES
RAY WHITE, ET AL. v. DANIEL T. PAULY, AS PERSONAL 

   REPRESENTATIVE OF THE ESTATE OF SAMUEL 

           PAULY, DECEASED ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE TENTH CIRCUIT

              No. 16–67. Decided January 9, 2017


   JUSTICE GINSBURG, concurring.
   I join the Court’s opinion on the understanding that it
does not foreclose the denial of summary judgment to
Officers Truesdale and Mariscal. See 814 F.3d 1060,
1068, 1073, 1074 (CA10 2016) (Court of Appeals empha-
sized, repeatedly, that fact disputes exist on question
whether Truesdale and Mariscal “adequately identified
themselves” as police officers before shouting “Come out or
we’re coming in” (internal quotation marks omitted)).
Further, as to Officer White, the Court, as I comprehend
its opinion, leaves open the propriety of denying summary
judgment based on fact disputes over when Officer White
arrived at the scene, what he may have witnessed, and
whether he had adequate time to identify himself and
order Samuel Pauly to drop his weapon before Officer
White shot Pauly. Compare id., at 1080, with ante, at 8.
See also Civ. No. 12–1311 (D NM, Feb. 5, 2014), pp. 7, and
n. 5, 9, App. to Pet. for Cert. 75–76, and n. 5, 77 (suggest-
ing that Officer White may have been on the scene when
Officers Truesdale and Mariscal threatened to invade the
Pauly home).